Citation Nr: 0718313	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder (nervous condition).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1966 to 
May 1967.

In October 1967, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder - finding, instead, that he had a 
paranoid personality disorder prior to entering the military 
that could not be service connected as a matter of express VA 
regulation since it was a developmental abnormality.  
See 38 C.F.R. §§ 3.303(c), 4.9.  [Note:  The only possible 
exception is if there is evidence of additional disability 
due to aggravation of the pre-existing condition during 
service by superimposed disease or injury.  See VAOPGCPREC 
82-90, 55 Fed Reg. 45,711 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  See, 
too, Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).]

The veteran did not appeal that decision.  See 38 U.S.C.A. § 
7105(c) (West 2002) [if a notice of disagreement (NOD) is not 
filed within one year of notice of the RO's decision, the 
RO's determination becomes final and binding based on the 
evidence then of record].  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302, etc. (2006).

More recently, in July 2002, the veteran filed a petition to 
reopen this claim.  The RO in Newark, New Jersey, determined 
in November 2002 that his claim could not be reopened because 
he had not submitted new and material evidence.  This time, 
he appealed to the Board of Veterans' Appeals (Board).

In the January 2004 statement of the case (SOC), the RO 
reopened the claim based on the results of an October 2003 VA 
compensation examination that showed the veteran had an 
anxiety (i.e., nervous) disorder, not otherwise specified - 
so not just the paranoid personality disorder he had prior to 
entering the military.  The RO then proceeded to deny his 
underlying claim on the merits, a de novo readjudication.

Although the RO reopened the claim, so, too, must the Board 
make this threshold preliminary determination, before 
proceeding further, because this affects the Board's 
jurisdiction to review the merits of the underlying claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92 (Mar. 4, 1992).

As will be explained, the Board is also reopening the claim 
on the basis of new and material evidence.  The Board will 
then remand the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An October 1967 RO decision denied the veteran's claim 
for service connection for an acquired psychiatric disorder 
- finding, instead, that he had a paranoid personality 
disorder prior to entering the military that could not be 
service connected as a matter of express VA regulation since 
it was a developmental abnormality.  Although notified of 
that decision, and apprised of his procedural and appellate 
rights, the veteran did not appeal.

2.  Some of the additional evidence submitted or otherwise 
obtained since that October 1967 decision, however, by 
itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for an acquired psychiatric disorder and raises a reasonable 
possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The RO's October 1967 decision denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2006).

2.  But new and material evidence has been submitted, so this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, including apprising him of the 
evidence VA will attempt to obtain and the evidence he is 
responsible for providing.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This includes, in the context of a 
petition to reopen a previously denied and unappealed claim, 
informing him of the deficiencies in the evidence, i.e., the 
reasons his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Here, though, since the 
Board is reopening the claim and ordering further development 
of it before readjudicating it on the full merits, there is 
no need to determine at this point whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA.  This will be done once the remand development has 
been completed and the claim reconsidered on a de novo basis.



Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for an Acquired Psychiatric Disorder

As already alluded to, the RO first considered and denied 
this claim in an October 1967 rating decision.  Evidence of 
record at that time consisted mainly of the veteran's service 
medical records (SMRs).  These records showed had no 
pertinent defects when he enlisted in the military.  They 
also showed he was discharged by a Medical Evaluation Board 
in May 1967.  He was diagnosed with a paranoid personality 
disorder, which was determined not to be due to misconduct, 
but also not incurred in the line of duty as it had existed 
prior to him entering the military (since it was a 
developmental defect) and was not aggravated by his service.  
He was found to be unsuited for further service and his 
condition was characterized as permanent.

In denying the claim, the RO pointed out that service 
connection could not be granted for the pre-existing paranoid 
personality disorder as a matter of law.  See 38 C.F.R. 
§ 3.303(c).  And although notified of that decision and 
apprised of his procedural and appellate rights, the veteran 
did not file a notice of disagreement to initiate appellate 
review and so that decision became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  
This, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  And as mentioned, this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran 
filed a petition to reopen his claim in July 2002, well after 
that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2006) providing a new definition of "new and 
material evidence" applies in his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The additional evidence received since the RO's October 1967 
decision includes the report of an October 2003 VA 
compensation examination.   The examiner reviewed the 
veteran's claims file (at least, as will be later explained, 
the records that were made available to her), conducted a 
mental status evaluation, and diagnosed anxiety disorder - 
not otherwise specified.  This evidence was not of record at 
the time of the October 1967 rating decision, so it is new.  
But it is also material because it relates to an 
unestablished fact necessary to substantiate the claim 
inasmuch as it establishes the veteran has an acquired 
psychiatric disorder (namely, an anxiety disorder), so not 
just the paranoid personality disorder the RO determined in 
October 1967 could not be service connected as a matter of 
express VA regulation.  See again 38 C.F.R. §§ 3.303(c), 4.9.  
Thus, the claim is reopened.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).




ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is granted, subject to the 
further development of the evidence concerning this claim in 
the remand that follows.


REMAND

The VCAA became effective on November 9, 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Furthermore, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Court held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See, too, 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

The veteran already has received October 2002 and June 2003 
VCAA notice letters from the RO discussing the general legal 
requirements for reopening his claim (since accomplished) and 
to establish his entitled to service connection.  But he has 
not received notice concerning the downstream disability 
rating and effective date elements of his claim, as required 
by the recent holdings in Dingess/Hartman and Dunlap.  So an 
additional letter is needed to include this information.



As for the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder, additional 
medical comment is needed concerning whether it relates to 
his service in the military.  As indicated, he was discharged 
from the military in May 1967 by a Medical Evaluation Board.  
The diagnosis at the time was paranoid personality disorder 
- which, as a development defect, doctors determined had 
existed prior to him entering the military.  And it made him 
unsuited for further military service.

The veteran more recently underwent a VA compensation 
examination in October 2003, resulting in a diagnosis of 
anxiety disorder not otherwise specified.  The examiner went 
on to indicate the veteran's anxiety disorder "does not stem 
from any experience in the service."  But in March 2004, so 
after that examination and unfavorable opinion, additional 
service medical records were received and associated with the 
other evidence in the claims file for consideration.  
These records contain some duplicates, but also include 
records of inpatient treatment that were not in the claims 
file at the time of that October 2003 VA examination (so 
obviously not considered by the examiner).

Recently collected clinical records from March 1967 show the 
veteran was diagnosed while stationed overseas with an 
"anxiety reaction" -- similar to his currently diagnosed 
anxiety disorder.  He was admitted for inpatient treatment, 
held for observation, and restricted from sea duty.  In 
addition, he was admitted for inpatient treatment for four 
weeks in April and May 1967.  These records also show an 
admitting diagnosis of anxiety reaction and a discharge 
diagnosis of paranoid personality.  These records are 
significant in that they show he had an alternative diagnosis 
for his mental condition in service.  And since, as 
mentioned, the October 2003 VA examiner did not have an 
opportunity to consider these additional records, she must be 
given this chance since it could potentially change her 
opinion on whether the veteran's anxiety disorder is 
attributable to his service in the military.  This, however, 
remains to be seen.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the claim on appeal for service connection 
for an acquired psychiatric disorder, send 
the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and all other 
applicable legal precedent.  This 
additional letter must provide him with 
notice as to any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise him 
of the evidence he is responsible for 
obtaining and submitting, and the evidence 
VA will obtain on his behalf, and request 
that he submit any additional evidence in 
his possession pertaining to this claim.  
See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).

*Additionally, this letter, consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).



2.  If possible, have the VA psychiatrist 
that examined the veteran in October 2003 
submit an addendum to that evaluation 
after considering the additional 
service medical records since obtained 
showing, among other things, the veteran 
was hospitalized during service in March, 
April and May 1967 for an "anxiety 
reaction."  The examiner is requested to 
indicate whether, with consideration of 
this additional evidence, it is very 
likely, as likely as not, or still 
unlikely the veteran's currently diagnosed 
anxiety disorder, not otherwise specified, 
is etiologically related to his military 
service.

If, for whatever reason, it is not 
possible to have that same VA psychiatrist 
comment further, then obtain a medical 
opinion instead from another psychiatrist 
equally qualified to make this 
determination.  (Note: if this latter 
situation arises, this may require having 
the veteran re-examined.)

If an opinion cannot be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  It is absolutely 
imperative that the VA examiner, whoever 
designated, has access to and reviews the 
claims file, including a complete copy of 
this remand and the additional service 
medical records obtained since the prior 
October 2003 VA compensation examination.

3.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder on the full merits 
(de novo), in light of the additional 
evidence.  If this claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


